Exhibit 10.8

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This Amendment No. 3 to Credit Agreement dated as of June 1, 2010 (this
“Amendment”) is entered into with reference to the Credit Agreement, dated as of
September 19, 2006, as so amended by Amendment No. 1 thereto, dated as of
March 29, 2007 and by Amendment No. 2 thereto, dated as of July 5, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Guess?, Inc. (the “Domestic
Borrower”) and Guess? Canada Corporation (the “Canadian Borrower”, and together
with Domestic Borrower, collectively, the “Borrowers”), the Lenders from time to
time party thereto, Bank of America, N.A., as Domestic Administrative Agent and
Domestic L/C Issuer, and Bank of America, N.A., acting through its Canadian
branch, as Canadian Administrative Agent and Canadian L/C Issuer (collectively,
the “Administrative Agents”).  Capitalized terms used in this Amendment and not
otherwise defined herein are used with the meanings set forth for those terms in
the Credit Agreement.

 

1.                                       Amendments.  The Borrowers and the
Lenders hereby agree to amend the Credit Agreement as follows:

 

(a)                                  Section 2.03(a)(ii)(B) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

“(B)                          the expiry date of such requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless all the Lenders
have approved such expiry date; provided, however that notwithstanding the
foregoing the Borrowers may request, and the L/C Issuers shall issue, Letters of
Credit having expiry dates after the Letter of Credit Expiration Date but prior
to September 23, 2012 so long as the aggregate available amount which may be
drawn under such Letters of Credit does not exceed $25,000,000.”

 

(b)                                 Section 7.03(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(a)                            Investments held by the Domestic Borrower and
its Subsidiaries in the form of Cash Equivalents and, at such times as the
Domestic Borrower shall hold at least $50,000,000 of Cash Equivalents, other
Investments permitted by the Domestic Borrower’s Investment Policy (Effective
May 25, 2010) which was transmitted to the Domestic Administrative Agent via
email on May 25, 2010, together with such changes thereto as may be acceptable
to the Domestic Administrative Agent;”

 

2.                                       Conditions Precedent.  The
effectiveness of this Amendment shall be conditioned upon the receipt by the
Domestic Administrative Agent of (a) counterparts of this Amendment executed by
the Borrowers and (b) written consents hereto executed by the Guarantors in
substantially the form of Exhibit A attached hereto.

 

3.                                       Representations and Warranties.  The
Borrowers represent and warrant to the Administrative Agents and the Lenders
that, as of the date of this Amendment, the representations and warranties of
the Domestic Borrower and each other Loan Party contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, shall be true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, and no Default now exists.

 

--------------------------------------------------------------------------------


 

4.                                       Confirmation.  In all other respects,
the terms of the Credit Agreement and the other Loan Documents are hereby
confirmed.

 

5.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the California.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Lenders have executed this Amendment
as of the date first written above by their duly authorized representatives.

 

 

GUESS?, INC.

 

 

 

 

 

By:

/s/ Dennis R. Secor

 

Name:

Dennis R. Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GUESS? CANADA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Dennis R. Secor

 

Name:

Dennis R. Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Domestic Administrative Agent and Domestic Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Koenig

 

Name:

Matthew Koenig

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., acting through its Canadian Branch, as Canadian
Administrative Agent and Canadian Lender

 

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

Exhibit A to Amendment No. 3

 

CONSENT

 

Dated as of June 1, 2010

 

Each of the undersigned, as Guarantors under a Guaranty (as such terms are
defined in and under the Credit Agreement referred to in the foregoing Amendment
No. 3) delivered pursuant to the Credit Agreement, hereby consent and agree to
the said Amendment No. 3 and hereby confirm and agree that its Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

 

 

GUESS ?, Inc.

 

GUESS.com, Inc.

 

GUESS? Retail, Inc.

 

GUESS? Value, LLC

 

GUESS? Bermuda Holdings, LLC

 

 

 

 

 

By:

/s/ Dennis R. Secor

 

Name:

Dennis R. Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

A-1

--------------------------------------------------------------------------------